DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on April 11, 2019, was filed or after March 16, 2013, and accordingly, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-15, in the reply filed on 02/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 1 and 3-15 are objected to because of the following informalities:
 In claim 1, “computer-readable memory” and “signal-bearing medium” should be first introduced with the indefinite article “a” and then subsequently referenced with a definite article “the” or “said.”    Appropriate correction is required.  Claims 3-15 depend on claim 1 and acquire this same deficiency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the signage” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is referencing the LCD screens or whether this is a newly recited element.
Claims 3-15 depend on claim 1 and acquire this same deficiency.
Claim 2 recites the system comprising “the Internet.”  The “Internet” is interpreted as --the global system of interconnected computer networks that uses the Internet protocol suite (TCP/IP) to communicate between networks and devices--.  It is unclear if it is Applicant’s intention to claim the Internet as a component of Applicant’s system.  Clarification is requested.
Claim 2 recites the system comprising “the data storage unit.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the signage comprises a data storage unit, or whether the claimed storage unit may be a remote storage unit.
Claim 2 recites “the Internet and the data storage unit accessing a review or a social media feedback.  It is unclear how either the Internet, which is interpreted as the global network of interconnected computer networks, or the data storage unit, which interpreted as a non-transitory data storage medium for storing data, may perform “accessing of a review or social media feedback,” which typically would require steps to be executed by a computer processor over a network.
Claim 2 also recites “in response to the social media feedback and the signage satisfying a filter review algorithm.”  It is unclear how “signage,” which is interpreted as a physical component for displaying information, may satisfy a filter review algorithm.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Brien (US 2019/0378176 A1).

In regard to claim 2, as best understood, O’Brien discloses:
a system for correlating published reviews and social media feedback to a business worksite, the system comprising:
a signage being operable at a storefront window of a worksite, the signage comprising at least one display screen and a processor operatively connected to the display screen, the signage being in operative communication with a WAN (see ¶¶ 0032-0033, disclosing “digital signage”);
the Internet (see ¶ 0030, disclosing “the Internet”) and the data storage unit accessing a review or a social media feedback (see ¶ 0108, disclosing “the in-store platform can also include a storage for storing data”)
the display screen displaying the review and the social media feedback at the worksite (see ¶ 0109, disclosing “digital signage system”  can display reviews) in response to the social media feedback  (see ¶ 0039, disclosing “the in-store social media can provide a real time feedback for customer regarding the services or products of the store”) and the signage satisfying a filter review algorithm (see also, ¶ 0124, disclosing “[t]he in-store platform can communicate with one or more social media, and can collect postings from users of the social media that are related to the store to be used in the in-store platform, such as using reviews and recommendations of the social media for advertising the store products or services; Fig. 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sanjay et al., US 2016/0379251 A1 (Targeted advertisement using a digital sign)
	Fan et al., US 2014/0156460 A1 (Obtaining ratings using a rating service)
	O’Brien, US 2019/0378176 A1 (System and methods for customizing display on digital billboard)
	Garrity et al., US 2019/0026788 A1 (Digital signage content curation based on social media)
	Lehman et al., US 2015/0363796 A1 (System and method for filtering social media messages for presentation on digital signage systems)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
4/21/2021